Citation Nr: 1041674	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service connection 
for diabetes mellitus.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from January 1963 to August 1982.  
He was born in 1943.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is also in effect for calcific tendinitis of 
the left shoulder, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; residuals, left medial meniscectomy, 
rated as 10 percent disabling; and right knee internal 
derangement, rated as 10 percent disabling. 



FINDINGS OF FACT

1.  In a rating decision in February 1987, the RO denied service 
connection for diabetes mellitus on the basis that it was not 
present in service or within one year thereafter, that decision 
was not appealed, and it became final.

2.  The additional evidence added to the record since the 1987 
decision, by itself and/or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
diabetes, and does not raise a reasonable possibility of 
substantiating that claim.

3.  The Veteran's hearing acuity has been consistent and never 
worse than level I under the Rating Schedule in the service-
connected left ear; the non-service-connected right ear is not 
totally deaf and is thus presumed to be at level I.  



CONCLUSIONS OF LAW

1.  Evidence received since the final 1987 determination wherein 
the RO denied service connection for diabetes mellitus is new but 
not material, and therefore the claim may not be reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2010).

2.  The criteria for an increased (compensable) rating for left 
ear defective hearing are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

With regard to all the current claims, clinical records have been 
attached to the claims file.  An SOC was issued and the 
requirements to support the claims were discussed at length.  In 
the aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran has submitted additional information, and has indicated 
that he has no other information or evidence to substantiate the 
claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

With regard to VA's duty to notify and assist the Veteran in his 
claim, the U.S. Court of Appeals for Veterans Claims (Court), in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding such notice in reopening claims.  Clearly, 
in this matter, the RO amply advised the Veteran as to the basis 
for the previous denial and the necessary evidence to reopen the 
claim and obtain benefits.   

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

A.  New and Material Evidence:  Diabetes Mellitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). In addition, certain 
chronic diseases, including diabetes mellitus, may be subject to 
service connection based on presumed incurrence in service, if 
manifested to a compensable degree within one year subsequent to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected disability 
aggravates a non-service- connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

It is now well established that a lay person such as the Veteran 
is not competent to opine on medical matters such as the 
diagnosis or etiology of medical disorders, and therefore the 
Veteran's opinion that his diabetes was due to military service 
is entitled to minimal probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board recognizes 
that recent judicial refinements of that Espiritu premise have 
liberalized the bar against lay persons offering medical 
opinions.  The U.S. Court of Appeals for the Federal Circuit has 
held that, in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).  However, that doctrine does 
not benefit the Veteran in this case, where the threshold issue 
is whether new and material evidence has been submitted or 
received, before the merits of the claim can be addressed.

New and material evidence means evidence not previously submitted 
to agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2010).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
Evidence which is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed the 
approach to developing evidence in claims, it has not modified 
the longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there has 
been a finding that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision:  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to reopen 
the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at all 
of the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the Board 
must look at all the evidence submitted since the 1982, which was 
the last final adjudication which disallowed the Veteran's claim.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

At the time of the 1987 RO decision, of record were the Veteran's 
service treatment records (STRs) which showed no evidence of 
diabetes mellitus.  Also of record was a VA examination from 1986 
where he was noted to have had probable diabetes mellitus when 
recently hospitalized for unrelated problems.  On the VA 
examination, he said that he did not believe he had previously 
been diagnosed with the disorder.  He had been eating candy at 
the time of the examination, so further glucose testing was not 
then undertaken.

The Veteran endeavored to reopen his claim in early 2006, at 
which time he submitted private clinical records relating to 
recent care since about 1995.

The file also now includes recent VA and primarily private 
clinical records for various disabilities which show that he 
continues to have diabetes mellitus which is poorly controlled, 
in great part due to his noncompliance with prescribed 
medications.  Nothing has been submitted that relates diabetes 
mellitus to service or as being manifested to a compensable 
degree within the first post-service year, or as due to other 
service connected disabilities on any basis.

Thus, the evidence presented in the aggregate in this case since 
1987 is virtually identical to that previously of record.  When 
considered with the previous evidence of record, the evidence 
submitted since 1987 is in part new as it relates to recent care, 
but is not material; and does not relate to unestablished facts 
necessary to substantiate the claim.  Lacking any new evidence 
which is material to the issue, there is no reasonable 
possibility of substantiating the claim, and the request to 
reopen must be denied.

B.  Increased Rating:  Defective Hearing

In a 1987 rating decision, the RO granted service connection for 
left ear hearing loss and assigned a 0 percent rating. 

Evaluations of defective hearing range from noncompensable to 100 
percent.  These evaluations are based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate the 
degree of disability from defective hearing, the Rating Schedule 
establishes eleven auditory acuity levels from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. §§ 4.14, 4.85, DC 6100 (2010).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  In summary, a zero 
percent evaluation is provided where hearing in the better (or in 
this case, non-service-connected and not totally deaf) ear is at 
level I and hearing in the other ear is at level I through IX.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Court has noted that the assignments of disability ratings 
for hearing impairment basically are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998).  More recently, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, in addition to dictating 
objective test results, a VA audiologist should fully describe 
the functional effects caused by a hearing disability in his or 
her final report.  As a result, the Board has considered both 
objective and subjective complaints associated with the Veteran's 
request for a higher rating for his hearing loss.

For comparative purposes, hearing acuity records from 1986 are of 
record.  There are no additional records relating to hearing loss 
in the many interim years, until a VA evaluation in 2006.

On the authorized VA audiological evaluation in May 2006, the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
35
LEFT
5
10
10
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  These 
results translated per the pertinent graphs to level I in the 
sole service-connected ear, the left.  The audiologist noted that 
there was bilateral high frequency loss, but in the left ear, his 
hearing was within normal limits dropping sharply to a moderately 
severe sensorineural loss at and above 3000 Hertz and then 
recovering at the highest levels in that ear.

The Veteran's hearing acuity has had minimal variances since the 
initial grant, and is essentially normal at the lower levels.  
The results are consistently within the same levels as translates 
into graphic findings, namely no more than level I in the 
service-connected left ear and less than deafness in the other, 
so that ear is considered to be at level I as well.  This is 
entirely consistent with the noncompensable level of compensation 
being paid, and therefore a higher rating must be denied.  The 
Veteran's hearing acuity would have to dramatically deteriorate 
for him to receive increased compensation under the Rating 
Schedule.  There is no evidence of functional impairment beyond 
that associated with the currently contemplated level of hearing 
loss.  Accordingly, a compensable rating is denied on a schedular 
basis.

In exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of the VA Compensation and 
Pension Service may approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards.

In this case, frequent hospitalization has not been shown, and 
there is no other evidence of record to show that the service-
connected hearing loss involves such disability that an 
extraschedular rating would be warranted.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Thus, the evidence does not indicate that application of 
the regular schedular standards is rendered impracticable, and 
referral for consideration of an extraschedular evaluation under 
38 C.F.R. § 3.321 is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

New and material evidence has not been submitted to reopen the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, and the appeal is denied.

An increased (compensable) rating for service-connected defective 
hearing in the left ear is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


